Citation Nr: 1229026	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  10-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) from January 10, 2006, to January 5, 2010, and a rating in excess of 50 percent from January 6, 2010, to October 6, 2011.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran served on active duty service from February 1993 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, wherein the RO granted service connection for PTSD and assigned an initial rating of 30 percent, effective January 10, 2006.  

In June 2011, this matter came before the Board, which remanded it for further evidentiary development, to include obtaining additional treatment records and a VA psychiatric examination to determine the current nature and severity of the Veteran's PTSD.  Subsequently, following a VA examination in October 2011 with findings of worsening symptoms of PTSD, in an October 2011 rating decision, the RO increased the rating for PTSD from 30 percent to 50 percent as of January 6, 2010, and to 70 percent as of October 7, 2011.  

In an October 2011 statement, the Veteran's attorney indicated that the Veteran was satisfied with the 70-percent rating assigned as of October 7, 2011.  However, she indicated that the effective date assigned for the 70-percent rating should be December 10, 2009, or earlier.  The Board construes this statement as a request to continue the appeal for ratings higher than 30 percent prior to January 6, 2010, and higher than 50 percent as of January 6, 2010.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that receiving a higher rating, but less than the highest possible rating, does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating he received).  Therefore, the Board has characterized the issue to reflect that the assignment of the 70 percent rating as of October 7, 2011, is no longer under appellate consideration.

During the course of the appeal, the Veteran additionally filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In a December 2011 rating decision, the RO granted entitlement to TDIU, effective January 6, 2010, the date the rating for the service-connected PTSD was increased to 50 percent, thus increasing the combined disability rating to 70 percent as of that date.  The Veteran has not appealed the effective date assigned for the grant of TDIU.  Therefore, this issue is not before the Board.


FINDINGS OF FACT

1.  For the period of January 10, 2006, to January 5, 2010, the Veteran's PTSD was manifested by irritability, anxiety, depression, angry outbursts, intermittent isolation, and avoidance of large crowds, reported panic attacks when outside of the house, and memory problems.  Her GAF scores during this period ranged from 60 to 65, for the most part.  

2.  For the period of January 6, 2010, to October 6, 2011, the Veteran's PTSD was manifested by severe panic attacks, high levels of anxiety, anger, depression, flashbacks, intrusive images, hypergivilance, exaggerated startle response, difficulty having loving feelings towards others, sleep problems, difficulty trusting others, talking faster than usual, racing thoughts, and distractibility.  Her GAF scores during this period ranged from 55 to 60.    


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 50 percent for PTSD have not been met for the period of January 10, 2006, to January 5, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (2011).  

2.  The criteria for a higher rating of 70 percent for PTSD have not been met for the period of January 6, 2010, to October 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to cure a timing defect). 

In this case, in February 2006 and March 2006 letters, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection of PTSD, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  However, no letter was sent to advise the Veteran how disability evaluations and effective dates are assigned, or the type evidence that affects those determinations.  However, the claim was later  readjudicated in the May 2008 rating decision on appeal, which ultimately granted service connection for PTSD.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PSTD.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that, in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (providing that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  Accordingly, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, post-service VA treatment records, VA examination reports, and employment records.

As noted above, the Board remanded the case for further evidentiary development in June 2011.  The Appeals Management Center (AMC) requested and obtained records pertaining to treatment the Veteran received for her PTSD at the Oklahoma City VA Medical Center (MC) since November 2009.  The AMC also afforded the Veteran a VA PTSD examination in October 2011, the findings of which provided the basis on which the RO relied in increasing the rating for her PTSD.  

As such, the Board finds that there has been substantial compliance with the directives of the June 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim for a higher initial evaluation for PTSD.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between her and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and submitting relevant records and statements.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.



II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability (38 C.F.R. § 4.2); resolving any reasonable doubt regarding the degree of disability in favor of the claimant (38 C.F.R. § 4.3); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating (38 C.F.R. § 4.7); and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity (38 C.F.R. § 4.10).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Under the General Rating Formula for Mental Disorders, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a May 2008 rating decision, the RO granted service connection for PTSD and assigned a rating of 30 percent under Diagnostic Code 9411, effective January 10, 2006, the date of receipt of the Veteran's original claim for service-connected compensation benefits.  In an October 2011 rating decision, the RO increased the disability rating to 50 percent effective January 6, 2010, the date of a VA treatment record noted worsening PTSD symptoms.  In this rating decision, the RO also increased the disability rating to 70 percent effective October 7, 2011, the date of a VA examination.  

Period from January 10, 2006, to January 5, 2010

VA treatment records dated in this period shows that the Veteran was seen in February 2006 and August 2006.  She indicated in February 2006 that she was less impulsive and more relaxed, and that she was in the midst of a divorce at the time.  Examination showed that she was oriented; had normal appearance; had speech that was normal in rate, rhythm, and tone; had good eye contact; had good mood; had nonrestricted, nonlabile, and appropriate affect; had no suicidal or homicidal ideations; had no auditory or visual hallucinations or delusions; had logical, goal-directed thought process; had intact memory; had normal kinetics; and good judgment and insight.  She had a GAF score of 60 in February 2006.

VA treatment records dated in 2007 show that the Veteran complained of some irritability, occasional angry outbursts, and an "okay" mood while on medication.  She reported being unable to trust people.  She denied suicidal or homicidal ideations, manic symptoms, or recent manic episodes.  Her sleep was average, and she usually took good care of her children, but had less desire to interact.  On mental status examinations, she was awake, alert, and oriented in all spheres.  She was cooperative, had good eye contact, and was in good touch with reality.  She was appropriately dressed and groomed, but tearful.  Speech was found to be within normal limits in rate, rhythm, volume, tone, and prosody.  Her mood ranged from anxious and angry to "okay", and her affect was congruent with her mood or nonrestricted, nonlabile, and appropriate.  No mania or hypomania was noted.  Her thought process was goal-directed and linear.  Kinetics were found to be normal.  There was no flight of ideas, looseness of association or delusion, suicidal or homicidal ideation, or auditory or visual hallucinations.  Insight and judgment were good.  Memory was intact in all three levels.  She had a GAF score of 60, and it was noted that her last GAF score in August 2007 was also 60.  

VA treatment records dated in 2008 revealed the Veteran reported "doing well" with the current combination of medications.  She had set out new goals for her health, was working out, and trying to quit smoking.  She reported anxiety when being with a lot of people and being unable to function in public places.  She indicated having a good appetite, being in a good mood, and sleeping well.  She continued having conflicts with her mother and sister.  She also reported being angry with her friend and having difficulty getting "under the anger to find the fear."  She denied suicidal or homicidal ideations, psychotic symptoms, and manic symptoms.  In September 2008, she was worried about getting depressed in the winter, which happened almost every year.  However, she indicated she had a good summer, and was able to socialize with her friends, though she reported not "getting out of her house that much."  In November 2008, she reported having a difficult time, feeling depressed, and drinking.  However, she also reported cutting down on her drinking.  Her difficulties included learning that one of her cousins was found dead in her apartment, and her 14-year-old daughter moving out to live with her father.  

Mental status examinations in 2008 showed the Veteran to be oriented.  She had normal appearance; speech normal in rate, rhythm, and tone; good eye contact; "not good," "okay," or good mood; attentive, sad, cheerful, or nonrestricted, nonlabile, and appropriate affect; good attention and concentration; no suicidal or homicidal ideations; no hallucinations or delusions; logical, goal-directed thought process; grossly intact memory; normal kinetics; and fair or good insight and judgment.  Language was normal with regards to fluency and comprehension.  His GAF scores were 65 in April 2008 and September 2008, and 55 in November 2008.

In 2009, the Veteran reported that things were getting better after her daughter was placed in a psychiatric unit and was diagnosed as having bipolar disorder.  She had cut ties with her mother, and was working on setting limits and boundaries.  She was getting married in April of that year.  Mental examinations showed that her affect was pleasant or nonrestricted, nonlabile, and appropriate.  Attitude was flat, calm, sad, or anxious.  Eye contact was good.  Speech was normal in rate, tone, and flow.  Concentration and attention were good.  Judgment and insight also were good.  Language was normal in fluency and comprehension.  Thought process and content were within normal limits, goal-directed, clear, and coherent.  Memory was intact.  Kinetics were normal.  There was no evidence of a psychotic process.  Mood was good.  There were no suicidal or homicidal ideations.  The Veteran had a GAF score of 60 in March 2009.  

In November 2009, the Veteran reported worsening PTSD symptoms.  She stated that she had increased her medication for migraines, but that this increase was causing problems with memory and speech.  However, she also believed that "all her current problems" were due to the increase in the migraine medication.  In the same month, she was noted to be crying and upset that her appointments were being canceled.  She provided a list of her problems, which were related to the increase in her migraine medication.  

In statements dated in December 2009, and received on January 4, 2010, the Veteran and her husband each submitted a statement with regard to her PTSD.  The Veteran believed that her PTSD symptoms were worse than described by VA.  She stated that she had problems with her memory, and often forgot to do things she was supposed to do, such as going to appointments for herself and her children, taking medications for herself and her children, calling friends, making dinner, and eating.  She also indicated she would forget how to spell simple words or the definitions of these words.  These memory problems caused her embarrassment and anxiety, which, in turn, caused her to stay inside the house.  She also reported hating crowds and was in a constant state of panic when outside the house, even when at a place with few people.  Due to her PTSD, the Veteran indicated being unable to find or sustain gainful employment.  She also noted that she required assistance in completing this statement.  

Her husband also reported that the Veteran often overreacted and allowed her emotions to take control, causing necessary stress.  He also indicated that the Veteran had a great deal of trouble being in large crowds, and had difficulty going to the store.  The Veteran's disorder affected her mood and memory, and she became frustrated easily, which affected her mood.  The Veteran's husband reported that the Veteran's ability to tolerate stress had decreased greatly, which caused her anxiety.  She often lost her temper and was verbally abusive.  In addition, the Veteran's PTSD affected her libido and her ability to be intimate.  

In this case, the Board finds that the Veteran is not entitled to the next higher rating of 50 percent during the period of January 10, 2006, to January 5, 2010.  The Veteran's symptoms are not productive of occupational and social impairment with reduced reliability and productivity.  The above evidence shows that the Veteran's PTSD during this period was manifested by irritability, anxiety, depression, angry outbursts, intermittent isolation, and avoidance of large crowds.  Although not reported until December 2009, the Veteran and her husband also reported that she experienced constant panic when outside of the house and memory problems.  Moreover, during this period, aside from one instance in November 2008, when she had a GAF score of 55, the Veteran's GAF scores were generally 60 or above, which is indicative of mild to moderate symptoms.  Indeed, after the assigned score of 55 in November 2008, the Veteran was noted to be doing better in early 2009.  These are symptoms and GAF scores more consistent with a 30 percent evaluation under the General Rating Formula.  

As previously noted, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

In this case, the Board finds that the Veteran does not exhibit symptoms such as the criteria listed under the 50-percent rating or other symptoms consistent with the severity of a 50 percent evaluation as to warrant this rating during this period.  With respect to affect, although it was noted that the Veteran's attitude was flat once in 2009, no other treatment record noted a flat affect.  In general, the Veteran's affect was noted to be appropriate or congruent to mood.  With respect to speech, mental examinations during this appeal period have not shown any circumstantial, circumlocutory, or stereotyped speech.  Additionally, the Veteran has not shown during this appeal period that she had difficulty understanding complex commands, or had impaired judgment or impaired abstract thinking.  

With regard to panic attacks, it has been noted that the Veteran suffered from anxiety.  There is no indication in the medical records that she experienced panic attacks more than once a week.  The Veteran and her husband reported in December 2009 that she experienced constant anxiety outside of the house and that her anxiety increased with stress.  Anxiety and intermittent episodes of panic attacks are contemplated in the currently assigned rating.  Furthermore, in November 2009, she attributed all her then-current psychiatric problems to an increase in her migraine medication.  

With regard to memory, the Veteran's memory was shown to be intact on all mental status examinations during this period.  While the Veteran complained of having memory problems in November 2009, and while she and her husband reported that she was experiencing memory problems in December 2009, she had attributed this problem to an increase in her migraine medication in November 2009.  Furthermore, subsequent VA treatment records dated in January 2010 continued to show an intact memory.  Mild memory loss is contemplated in a 30 percent rating.  More severe memory loss is not supported by the more probative medical evidence however credible the Veteran's belief that she suffers from severe memory loss. 

The Board also acknowledges that the Veteran also reported engaging in isolative behavior and avoiding crowds and people in general.  She also reported having conflicts with her mother and sister.  Thus, the Veteran had difficulty in establishing and/or maintaining effective social and familial relationships, which is functional impairment associated with a 50 percent evaluation.  However, she also had reported "having a good summer" and socializing with her friends throughout the summer of 2008.  In addition, she was able to enter into a new relationship and marriage during this period.  Thus, the Board does not find that the functional impairment more closely approximates the functional impairment associated with the next higher rating. 

For all of these reasons, the Board finds that the Veteran is not entitled to a higher initial rating of 30 percent for the period of January 10, 2006, to January 5, 2010. 

Period from January 6, 2010, to October 6, 2011

A VA treatment record dated in January 6, 2010, showed that the Veteran reported worsening PTSD symptoms.  She was offered a change in medications, but she declined, but requested more individual therapy.  She reported having problems with her memory, but attributed it to an increase in her migraine medication.  She denied suicidal and homicidal ideations.  She also reported anger towards her husband for not helping her.  Mental status examination showed her to be oriented.  She was tearful.  Speech was normal in rate, rhythm, and tone.  She had good eye contact.  Her mood was reported as "not good" and her affect was angry.  No suicidal or homicidal ideations were found.  There were no hallucinations or delusions.  The Veteran's thought process was logical and goal-directed.  Her memory was grossly intact.  Kinetics were normal, and insight and judgment were fair.  She had a GAF score of 55.

Based on this VA treatment record, the RO increased the Veteran's PTSD rating to 50 percent as of January 6, 2010.

Subsequent VA treatment records dated in 2010 showed that the Veteran reported feeling stressed and having memory problems.  She reported sadness with regard to her seventh divorce and her relationship with her daughter, who had been breaking rules.  She also reported severe panic attacks, high levels of anxiety, flashbacks, intrusive images, hypergivilance, exaggerated startle response, difficulty having loving feelings towards others, sleep problems, difficulty trusting others, talking faster than usual, racing thoughts, and distractibility for 1 1/2 weeks.  She also felt that her depression  medication was not working.  She had recently separated from her husband after he punched her.  She reported a history of anger management problems, but denied current anger management difficulties.  She denied suicidal or homicidal ideation, plan, or intent.  

In November 2010, she described feeling more in control and organized, and explored changes in her life that had influenced her attitude and behavior.  She was then in a new relationship.  When asked about her mood, she described being unaware that she appeared tense and angry, but noted a busy schedule for the day.  

Mental status examinations in 2010 showed tearfulness; appropriate eye contact; normal speech rate and quality; circumstantial or normal content of speech with no evidence of loose associations; intact memory; goal-directed, linear, and logical thought process; orientation to person, place, time, and circumstance; tense or angry, depressed, and anxious mood; labile or nonrestricted and normal affect that was congruent with mood; fair insight; adequate judgment; and no psychosis or suicidal or homicidal ideations.  The Veteran was noted to be tangential and preoccupied with the behavior of others, requiring redirection, in August 2010.  In November 2010, she was noted to focus on others and storytelling, and was defensive.  She had difficulty recognizing her emotions.  It also was documented that she was living alone, had trouble making friends, had one or two close friends, participated a little in spontaneous activities, hung out a little with a crowd at local bars or restaurants, had no interest in dating, and was unemployed.  The Veteran had GAF scores of 50 and 55 in April 2010, 60 in June 2010, and 59 in December 2010.  

VA treatment records dated in 2011 showed complaints of worsening anxiety symptoms, but the Veteran acknowledged that her stressors were getting under control.  In August 2011, the Veteran was placed on medication for insomnia, but felt that it made her suicidal and gave her nightmares, so she stopped taking it.  At that time, she also was receiving treatment for alcohol abuse.  Mental status examinations revealed orientation to person, place, time, and situation; speech that was normal in rate, rhythm, and tone; good eye contact; angry or anxious mood; "okay" affect; no suicidal or homicidal ideations; no hallucinations or delusions; logical and goal-directed thought process; intact memory; and fair or poor insight and judgment.  The Veteran had GAF scores of 58 in January 2011.  

The above evidence shows that the Veteran's PTSD during the period of January 6, 2010, to October 6, 2011, does not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  The evidence during this time documented that the Veteran experienced symptoms such as severe panic attacks, high levels of anxiety, anger, depression, flashbacks, intrusive images, hypergivilance, exaggerated startle response, difficulty having loving feelings towards others, sleep problems, difficulty trusting others, talking faster than usual, racing thoughts, and distractibility.  

With respect to the symptoms noted to be indicative of a 70 percent rating, treatment records show that the Veteran has specifically denied suicidal and homicidal thoughts.  While she reported feeling suicidal in August 2011, she also indicated that it was due to medication for insomnia.  The Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran has obsessional rituals that interfere with routine activities.  Specifically, none were noted at any time during this period.  

Pertaining to the Veteran's speech, it was generally described as normal content with no evidence of loose associations.  While it was described circumstantial once in 2010, there was no similar notation prior to or since then.  Her speech was generally described as normal in rate, rhythm, and tone.  Similarly, although the Veteran was described as tangential, preoccupied with the behavior of others, and found to be storytelling and requiring redirection in August 2010 and November 2010, treatment records dated prior to or since that time failed to note similar findings.

There also is no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  While she has increased depression and anxiety, and severe panic attacks, they do not appear so frequent as "near-continuous" or affect the Veteran's ability to function independently, appropriately, and effectively, as she was able to start her own jewelry-making business.  She indicated in 2010 that her stressors were "getting under control" and made no complaints with regard to panic attacks or depression in 2011.  With regard to impaired impulse control, treatment records during this period documented no evidence of impaired impulse control.  

Moreover, the Veteran has never been noted to have spatial disorientation.  In this regard, VA treatment records dated during this period reflect that the Veteran was consistently alert and oriented.  

With regard to personal appearance and hygiene, treatment records during this period noted no signs that the Veteran neglected her personal appearance and hygiene.  

The Board acknowledges that the Veteran has had difficulty adapting to stressful circumstances, as there is evidence of unemployment due to her PTSD, and has difficulty establishing and maintaining effective relationships.  However, evidence also shows that she was able to start and maintain her own jewelry-making business and that she had entered into a new relationship by the end of 2010.  Therefore, while the Veteran was single, lived alone, and has on occasion isolated herself, she generally has been able to establish and maintain effective relationships.

The Board has also considered the Veteran's GAF scores assigned during this time period.  In this regard, her GAF scores in this time period ranged from 55 to 60.  A GAF score between 51and 60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or coworkers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, discussed previously, the Board finds that the Veteran's symptomatology is consistent with the assigned GAF scores of 55-60.  

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, at no time during this period has there been evidence of hallucinations, delusions, or significant cognitive impairment.  Likewise, mental status examinations during this period revealed goal-directed, logical, and coherent thought processes, and fair judgment and insight.  

Thus, the Board finds that a higher rating of 70 or 100 percent for the period of January 6, 2010, to October 6, 2011, is not warranted.  

The Veteran's service-connected PTSD has not been shown to be manifested by greater than the criteria associated with the ratings assigned under the designated diagnostic code for the periods under appeal.  Accordingly, further staged ratings are not in order and the assigned ratings are appropriate for respective periods.  See Fenderson, supra.

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.   

The schedular evaluations of 30 percent for the period of January 10, 2006, to January 5, 2010, and of 50 percent for the periods of January 6, 2010, to October 6, 2011, in this case are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during this period, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  

Thus, as the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.


ORDER

An initial rating in excess of 30 percent for service-connected PTSD from January 10, 2006, to January 5, 2010, is denied.

A rating in excess of 50 percent for service-connected PTSD from January 6, 2010, to October 6, 2011, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


